Mr. Justice Sterrett
delivered the opinion of tire court, October 2d 1882.
The fund for distribution in this case was raised by the sale of personal property, consisting of horses, cattle, sheep, farming utensils, feed, etc., on an-execution issued by appellant. Colbert, the defendant in the execution, had been employed by appellant and his partner, who wore manufacturers of iurnber, to cut saw-logs on their land and run them into the Lock Haven and Williamsport booms. The appellee and others were hired by him to assist in cutting and driving the logs. After finishing his winter’s work, Colbert discharged his employees and removed his teams and other personal property, used in the prosecution of the business, from the camp in the woods to his farm at Hound Island, about ten miles distant. This was done in the ordinary course of the business and in the utmost good faith. While thus on the farm, the property was levied on and sold by the sheriff, and out of the proceeds appellee and other employees of Colbert claimed balances due them for the work in which they had been engaged. Nineteen of the claims were allowed by the auditor, but the court excluded all except that of the appellee and three others, on the ground that they had not given such notice as is required by the Act of April 9th 1872, on which their respective claims were based.
The contention of appellant is that none of the claims should have been sustained, because :
1st. The notices of claim were defective and insufficient.
2nd. The business in and about which the labor was performed was not such as is contemplated by the Act.
3rd. The work of cutting timber in which claimants were employed had ceased and the property, represented by the fund for distribution, had been regularly and in good faith removed from the place where the labor was performed to a farm ten miles distant, and was subsequently levied on there and sold by the sheriff.
As to the first point, it has been held that the notice should set forth such facts as to bring the claim within the Act, so that the officer and others interested may know that the labor was performed within the time limited by the Act, and in a business defined therein, the sum due, and that the property subject to the lien is embraced in the levy. It is immaterial in what form these things are set out, but it is essential that they appear : Allison v. Johnson, 11 Norris 314.
*412"While the notice in this case is not very clear and specific either in regard to the kind of business in -which the labor was performed or the place where it was done, it might perhaps be considered sufficient, if in other respects appellants’ claim were well founded.
The second point is well taken. We are clearly of opinion that the business of cutting saw-logs and driving them to the place of manufacture is not such as is contemplated by the Act of 1872. Its declared purpose is to secure money due, “ for labor and services rendered by any miner, mechanic, laborer or clerk, from any person or persons, or chartered company, employing clerks, miners, mechanics or laborers, either as owners, lessees, contractors or under-owners of any works, mines, manufactory or other business where clerks, miners or mechanics are employed.” The words, “ works, mines, manufactory,” thus employed in the Act, have a definite signification, well understood in their general and popular acceptation. Ex vi termini the branches of business intended to be described by them are, in a certain sense, complete and independent., and of a fixed and permanent character, as opposed to a temporary employment that is merely incidental to any particular branch of business. It will scarcely be pretended that either of these words fitly describes the business in which appellant was employed. It is contended however that the expression, “ other business,” etc., is sufficiently comprehensive to embrace cutting and driving logs. Perhaps it would, if wo were at liberty to construe it without reference to the context; but the preceding words, designating particular branches of business with which the idea of permanency and completeness, in a certain sense, is always associated, must control the meaning of the more general expression used in immediate connection therewith. The “ other business” isejusdem generis with that more particularly described by the preceding words of the context, business of the same general character, not embracing every species of employment in which the services of others may be rendered.
This construction of the Act under consideration also harmonizes with subsequent legislation on the subject of labor claims. The Act of June 12th 1879, P. L. 176, entitled, “ An Act to enable laborers to secure and collect their pay for work done in and about the stocking of saw logs,” gives them a preferred lien on the logs for work done in and about the cutting, peeling, skidding, hauling and driving of saw-logs ” for a period not exceeding Six months, prior to the death of the employer, or to his assignment for the benefit of creditors, or to sale of the logs on execution process against said employer. If the Act of 1872 bears the construction contended for by the appellee, the Act of 1879 was clearly a work of supererogation.
*413It is unnecessary to discuss the third point. Under the circumstances of this case it is also well taken.
Decree reversed at the costs of the appellee, R. Patre- • quinn ; and it is now adjudged and decreed that the sum of eighty-three 14-100 dollars erroneously appropriated to the payment of his claim, be paid to appellant.